             Case 1:20-cr-00042-RMB Document 24
                                             23 Filed 10/26/20
                                                      10/23/20 Page 1 of 1




                                            LAW OFFICE OF
                                           JESSE M. SIEGEL
                                      The Woolworth Building
   (Tel) 212-207-9009                 233 Broadway, Suite 707
   (Fax) 212-732-1339                New York, New York 10279                   JesseMSiegel@aol.com




                                                       October 23, 2020


   BY ECF

   Hon. Richard M. Berman, District Judge
   United States District Court for the
   Southern District of New York
   500 Pearl Street
   New York, NY 10007

                        Re: United States v. Winder Casilla, 20 Cr. 42 (RMB).

   Dear Judge Berman:

           As counsel to Winder Casilla, defendant herein, I ask that the status conference scheduled
   for October 28th at 11:30 a.m. be adjourned about thirty days, to a date convenient for the Court
   at the end of November or beginning of December (but not December 1st in the morning). I have
   made no prior requests for adjournment. I have spoken with A.U.S.A. Jarrod L. Schaeffer, who
   does not object to this request.

          Having been substituted as counsel to Mr. Casilla on September 9th, I make this request to
   allow additional time to review the discovery and speak with Mr. Casilla and the government, in
   the hopes of resolving the case without trial.

           Thank you for your attention.

                                                       Very truly yours,
The conference is adjourned to                         /s/
December 7, 2020 at 10:00 am. Time                     Jesse M. Siegel
is excluded pursuant to the Speedy
Trial Act for the reasons set forth in
this letter.




     10/26/2020
